                                                                           Case 8:18-bk-13311-CB              Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58        Desc
                                                                                                               Main Document    Page 1 of 22


                                                                           1     William N. Lobel, State Bar No. 93202
                                                                                 PACHULSKI STANG ZIEHL & JONES LLP
                                                                           2     650 Town Center Drive, Suite 1500
                                                                                 Costa Mesa, California 92626
                                                                           3     Telephone: (714) 384-4740
                                                                                 Facsimile: (714) 384-4741
                                                                           4     E-mail: wlobel@pszjlaw.com

                                                                           5     Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                                 et al., Debtors and Debtors-in-Possession
                                                                           6

                                                                           7                                   UNITED STATES BANKRUPTCY COURT

                                                                           8                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

                                                                           9 In re:                                                    Case No. 8:18-bk-13311-CB

                                                                          10 RUBY’S DINER, INC.,                                       Chapter 11
                                                                               a California corporation, et al.,
                                                                          11                                                           (Jointly Administered With Case Nos.
                                                                                                 Debtors and Debtors-in-Possession.    8:18-bk-13197-CB; 8:18-bk-13198-CB;
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                          12                                                           8:18-bk-13199-CB; 8:18-bk-13200-CB;
                                                                               Affects:                                                8:18-bk-13201-CB; 8:18-bk-13202-CB)
                                        COS TA M ES A , CA L IF O RN IA




                                                                          13
                                            ATTORNEYS AT LAW




                                                                                   All Debtors                                         Chapter 11
                                                                          14
                                                                                   RUBY’S DINER, INC., ONLY                            DEBTORS’ NOTICE OF MOTION AND
                                                                          15                                                           MOTION FOR AN ORDER, PURSUANT
                                                                                   RUBY’S SOCAL DINERS, LLC, ONLY                      TO BANKRUPTCY CODE SECTION
                                                                          16                                                           1121(d), FURTHER EXTENDING THE
                                                                                   RUBY’S QUALITY DINERS, LLC, ONLY                    EXCLUSIVE PERIOD FOR THE
                                                                          17                                                           SOLICITATION OF ACCEPTANCES
                                                                                   RUBY’S HUNTINGTON BEACH, LTD., ONLY
                                                                                                                                       OF CHAPTER 11 PLAN;
                                                                          18                                                           MEMORANDUM OF POINTS AND
                                                                                                                                       AUTHORITIES; DECLARATION OF
                                                                                   RUBY’S LAGUNA HILLS, LTD. ONLY                      DOUGLAS S. CAVANAUGH IN
                                                                          19
                                                                                                                                       SUPPORT THEREOF
                                                                                   RUBY’S OCEANSIDE, LTD., ONLY
                                                                          20
                                                                                   RUBY’S PALM SPRINGS, LTD., ONLY                     Date:        November 6, 2019
                                                                          21
                                                                                                                                       Time:        10:00 a.m.
                                                                          22                                                           Courtroom:   5D
                                                                                                                                       Address:     411 West Fourth Street
                                                                          23                                                                        Santa Ana, CA 92701

                                                                          24

                                                                          25

                                                                          26

                                                                          27

                                                                          28


                                                                                 DOCS_LA:324582.2 76135/003
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58             Desc
                                                                                                    Main Document    Page 2 of 22


                                                                  1   TO ALL INTERESTED PARTIES:
                                                                  2           PLEASE TAKE NOTICE that Ruby’s Diner, Inc., a California corporation (“RDI”);

                                                                  3   Ruby’s SoCal Diners, LLC, a Delaware limited liability company (“SoCal Diners”); Ruby’s Quality

                                                                  4   Diners, LLC, a Delaware limited liability company (“Quality”); Ruby’s Huntington Beach, Ltd., a

                                                                  5   California limited partnership (“Ruby’s Huntington Beach”); Ruby’s Laguna Hills, Ltd., a California

                                                                  6   limited partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside, Ltd., a California limited

                                                                  7   partnership (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a California limited partnership

                                                                  8   (“Ruby’s Palm Springs”) (collectively, without RDI, the “SoCal Debtors” and, with RDI, the

                                                                  9   “Debtors”) hereby move this Court (the “Motion”) pursuant to section 1121(d) of title 11 of the

                                                                 10   United States Code (the “Bankruptcy Code”) for an order further extending the Debtors’ exclusive

                                                                 11   period for the solicitation of acceptances of a chapter 11 plan from October 7, 2019 for a period of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   approximately sixty-four (64) days, to and including December 10, 2019, the proposed hearing date
                                        COSTA MESA, CALIFORNIA




                                                                 13   on confirmation of the Debtors’ Amended Plan or, if such other date is scheduled by the Court for
                                          ATTORNEYS AT LAW




                                                                 14   confirmation of the Amended Plan, until such date.

                                                                 15           The Motion is based on the attached Memorandum of Points and Authorities and the

                                                                 16   Declaration of Douglas S. Cavanaugh (the “Cavanaugh Declaration”), the arguments of counsel, and

                                                                 17   other admissible evidence properly brought before the Court at or before the hearing on this Motion.

                                                                 18           PLEASE TAKE FURTHER NOTICE that a hearing to consider approval of the Motion

                                                                 19   will take place on November 6, 2019, at 10:00 a.m. before the Honorable Catherine E. Bauer, in

                                                                 20   Courtroom 5D of the United States Bankruptcy Court, located at 411 W. Fourth Street, Santa Ana,

                                                                 21   California 92701. The hearing may be continued from time to time by announcing such continuance

                                                                 22   in open court or otherwise, without further notice to parties in interest.

                                                                 23           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rules 9013-

                                                                 24   1(c)(2) and (f)(1), any objection or response of a party regarding the approval of the Motion must be

                                                                 25   filed with the United States Bankruptcy Court, located at 411 West Fourth Street, Santa Ana,

                                                                 26   California 92701 and served at least fourteen (14) days before the hearing, unless otherwise

                                                                 27   ordered by the Court.

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                        2
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58             Desc
                                                                                                    Main Document    Page 3 of 22


                                                                  1           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                  2   the failure to timely file and serve written opposition may be deemed by the Court to be consent to

                                                                  3   the granting of the relief requested in the Motion.

                                                                  4
                                                                      Dated: October 3, 2019                         PACHULSKI STANG ZIEHL & JONES LLP
                                                                  5

                                                                  6

                                                                  7                                                  By     /s/ William N. Lobel
                                                                                                                            William N. Lobel
                                                                  8                                                         Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                            Debtors and Debtors-in-Possession
                                                                  9

                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                       3
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58              Desc
                                                                                                    Main Document    Page 4 of 22


                                                                  1                                                        I.

                                                                  2                                        STATEMENT OF FACTS

                                                                  3   A.      Jurisdiction and Venue

                                                                  4           This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is

                                                                  5   a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper pursuant to 28 U.S.C. §§ 1408

                                                                  6   and 1409.

                                                                  7   B.      Background

                                                                  8           On August 29, 2018, the SoCal Debtors filed voluntary petitions for relief under chapter 11

                                                                  9   of the Bankruptcy Code. On September 5, 2018, RDI filed a related chapter 11 case. On September

                                                                 10   5, 2018, the Court entered an order jointly administering the Debtors’ cases, with RDI designated as

                                                                 11   the lead debtor. On September 6, 2018, Ruby’s Franchise Systems, Inc. (“RFS”), an entity affiliated
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   with the Debtors through common ownership and control, commenced a separate chapter 11
                                        COSTA MESA, CALIFORNIA




                                                                 13   proceeding. The RFS chapter 11 case is not jointly administered with the Debtors’ cases.
                                          ATTORNEYS AT LAW




                                                                 14           No party has requested the appointment of a trustee or examiner in the Debtors’ cases. On

                                                                 15   September 19, 2018, the Office of the United States Trustee appointed the Committee in the RDI

                                                                 16   case.

                                                                 17   C.      The Exclusivity Period

                                                                 18           Section 1121(b) of the Bankruptcy Code provides for an initial period of 120 days after the

                                                                 19   commencement of a chapter 11 case during which a debtor has the exclusive right to propose and

                                                                 20   file a chapter 11 plan (the “Exclusive Filing Period”). Section 1121(c)(3) of the Bankruptcy Code

                                                                 21   provides that if the debtor files a plan within the 120-day Exclusive Filing Period, it has a period of

                                                                 22   180 days after the commencement of the chapter 11 case to obtain acceptances of such plan, during

                                                                 23   which time competing plans may not be filed (the “Exclusive Solicitation Period”).

                                                                 24           By Order entered August 1, 2019, the Court, pursuant to section 1121(d) of the Bankruptcy

                                                                 25   Code, extended the Exclusive Solicitation Period until October 7, 2019, without prejudice to the

                                                                 26   Debtors’ rights to seek additional extensions thereof. By way of this Motion, the Debtors are

                                                                 27   seeking an additional approximately sixty-four (64) days, to and including December 10, 2019, the

                                                                 28   proposed hearing date on confirmation of the Debtors’ Amended Plan or, if such other date is


                                                                      DOCS_LA:324582.2 76135/003                       4
                                                                  Case 8:18-bk-13311-CB                 Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58            Desc
                                                                                                         Main Document    Page 5 of 22


                                                                  1   scheduled by the Court for confirmation of the Amended Plan, until such date.

                                                                  2   D.         The Debtors’ Joint Plan and Disclosure Statement

                                                                  3              On April 24, 2019 the Debtors, together with RFS, filed their Joint Chapter 11 Plan of

                                                                  4   Reorganization (the “Plan”) [Docket No. 344] and their Disclosure Statement Describing Joint

                                                                  5   Chapter 11 Plan of Reorganization (the “Disclosure Statement”) [Docket No. 345]. Objections to

                                                                  6   the Disclosure Statement were filed by the UST [Docket No. 361], Pillsbury Winthrop Shaw Pittman

                                                                  7   LLP (“Pillsbury”) [Docket No. 364] and Opus Bank, Inc. (“Opus Bank”) [Docket No. 367].

                                                                  8              In an effort to resolve objections of various parties to the Disclosure Statement and Plan, the

                                                                  9   Debtors, RFS, the Committee, Opus Bank, Pillsbury1 and U.S. Foods participated in multiple

                                                                 10   mediations (the “Mediations”) with the Honorable Scott C. Clarkson serving as mediator. While the

                                                                 11   Mediations were helpful and brought the Parties closer to a resolution, including resolutions with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Opus Bank and U.S. Foods, negotiations continued following the Mediations and, to that end, on
                                        COSTA MESA, CALIFORNIA




                                                                 13   September 30, 2019, the Debtors filed their First Amended Joint Chapter 11 Plan of Reorganization
                                          ATTORNEYS AT LAW




                                                                 14   (the “Amended Plan”) [Docket No. 437], and their First Amended Joint Disclosure Statement

                                                                 15   Describing First Amended Joint Chapter 11 Plan of Reorganization (the “Amended Disclosure

                                                                 16   Statement”) [Docket No. 438].

                                                                 17              A hearing on the Debtors’ Motion for (A) Approval of First Amended Joint Disclosure

                                                                 18   Statement; (II) Scheduling of Confirmation Hearing; (III) Approving Form and Manner of Notice of

                                                                 19   Confirmation Hearing; (IV) Establishing Procedures for Solicitation and Tabulation of Votes to

                                                                 20   Accept or Reject Plan; and Procedures for Filing Objection to Confirmation of the Plan is currently

                                                                 21   scheduled for October 23, 2019.

                                                                 22              The Debtors believe the Amended Plan is feasible and confirmable. However, since the

                                                                 23   hearing on the approval of the Disclosure Statement is not scheduled until October 23, 2019, this

                                                                 24   does not provide the Debtors with sufficient time to solicit and obtain votes in connection with the

                                                                 25   Amended Plan by the current Exclusive Solicitation Deadline of October 7, 2019. The Debtors have

                                                                 26   created a projected confirmation timeline, and based upon that timeline, the Debtors project that the

                                                                 27   hearing on confirmation will occur on or about December 10, 2019 and that the effective date of the

                                                                 28   1
                                                                          Pillsbury did not participate in all mediation sessions.


                                                                      DOCS_LA:324582.2 76135/003                                     5
                                                                  Case 8:18-bk-13311-CB              Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                          Desc
                                                                                                      Main Document    Page 6 of 22


                                                                  1   Amended Plan would occur on or about December 26, 2019. Based on this timeline, the Debtors

                                                                  2   seek an additional approximately sixty-four (64) days, to and including December 10, 2019, the

                                                                  3   proposed hearing date on confirmation of the Debtors’ Amended Plan or, if such other date is

                                                                  4   scheduled by the Court for confirmation of the Amended Plan, until such date, to solicit and obtain

                                                                  5   acceptances to the Amended Plan, without prejudice to the Debtors’ right to seek further extension

                                                                  6   of that period as may be appropriate under the circumstances. The requested extension will to allow

                                                                  7   the Debtors to seek approval of the Amended Disclosure Statement at the scheduled hearing on

                                                                  8   October 23, 2019, at which time the Debtors will request that the Court schedule dates and deadlines

                                                                  9   relating to confirmation of the Plan and solicitation of votes with respect thereto, as follows:
                                                                                                   Event                                                Date
                                                                 10                 Last Day to Mail Solicitation Packages and          Two (2) business days after the order
                                                                                    Notices                                             approving the Disclosure Statement is
                                                                 11                                                                     entered – October 25, 2019
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                    Last Day for Creditors to Deliver Ballots to        Twenty-five (25) calendar days after the
                                                                 12                 Balloting Agent                                     Solicitation Packages are mailed –
                                                                                                                                        November 12, 2019
                                        COSTA MESA, CALIFORNIA




                                                                 13                 Last Day to Submit Objections to Plan               Twenty-five (25) calendar days after the
                                          ATTORNEYS AT LAW




                                                                                    Confirmation                                        Solicitation Packages are mailed –
                                                                 14                                                                     November 12, 2019
                                                                                    Last Day to Submit Confirmation Brief               Ten (10) calendar days after the Plan
                                                                 15                                                                     objection deadline – November 22, 2019
                                                                                    Last Day to Submit Ballot Summary Report            Ten (10) calendar days after the Plan
                                                                 16                                                                     objection deadline – November 22, 2019
                                                                                    Confirmation Hearing                                December 10, 2019
                                                                 17
                                                                              This is the Debtors’ third request to extend the Exclusive Solicitation Period.
                                                                 18
                                                                                                                                  II.
                                                                 19
                                                                                             CAUSE EXISTS TO GRANT AN EXTENSION OF THE
                                                                 20
                                                                                                   DEBTORS’ EXCLUSIVE SOLICITATION PERIOD
                                                                 21
                                                                              A.       The Bankruptcy Code Specifically Provides for an Extension of the Exclusive
                                                                 22
                                                                                       Solicitation Period
                                                                 23
                                                                              Section 1121(d)(1) and (2) of the Bankruptcy Code allows the Court, on request of a party in
                                                                 24
                                                                      interest made within the exclusive period and after notice and a hearing, to increase the 180-day
                                                                 25
                                                                      Exclusive Solicitation Period for cause, up to a maximum of 20 months after the date of the order for
                                                                 26
                                                                      relief.2 In this regard, Section 1121(d) provides in relevant part as follows:
                                                                 27
                                                                      2
                                                                 28    The requested extension of the Exclusive Solicitation Period in the Debtors’ cases is well within the 20-month
                                                                      maximum.


                                                                      DOCS_LA:324582.2 76135/003                              6
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                  Desc
                                                                                                    Main Document    Page 7 of 22


                                                                  1                    (1) Subject to paragraph (2), on request of a party in interest made within
                                                                                       the respective periods specified in subsections (b) and (c) of this section
                                                                  2                    and after notice and a hearing, the court may for cause reduce or increase
                                                                                       the 120-day period or the 180-day period referred to in this section….
                                                                  3
                                                                                       (2)(B) the 180-day specified in paragraph (1) may not be extended beyond a date that
                                                                  4                    is 20 months after the date of the order for relief under this chapter.

                                                                  5   11 U.S.C. § 1121(d)(1) and (2).
                                                                  6           The Bankruptcy Code does not define the term “cause.” However, the legislative history of
                                                                  7   section 1121(d) indicates that Congress intended to create a flexible standard pursuant to which a
                                                                  8   court balances the competing interests of a debtor and its creditors. See H.R. Rep. No. 95-595, at
                                                                  9   231–32 (1978), reprinted in 1978 U.S.C.C.A.N. 5787, 6191 (noting that Congress intended to give
                                                                 10   bankruptcy courts flexibility to protect a debtor’s interests by allowing an unimpeded opportunity to
                                                                 11   negotiate the settlement of debts without interference from other parties in interest). The flexibility
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   of section 1121 of the Bankruptcy Code is intended to give a debtor an adequate opportunity to
                                        COSTA MESA, CALIFORNIA




                                                                 13   stabilize its business operations at the outset of its chapter 11 case and to negotiate an effective and
                                          ATTORNEYS AT LAW




                                                                 14   consensual plan of reorganization with its creditors. In re Newark Airport/Hotel L.P., 156 B.R. 444,
                                                                 15   451 (Bankr. D.N.J.), aff’d, 155 B.R. 93 (D.N.J. 1993); Gaines v. Perkins (In re Perkins), 71 B.R.
                                                                 16   294, 297-98 (W.D. Tenn. 1987). The decision to extend the exclusive periods for cause is within the
                                                                 17   sound discretion of the Court, which discretion should be exercised in light of the facts and
                                                                 18   circumstances of each particular case, and after considering a variety of factors. See, e.g., First Am.
                                                                 19   Bank of N.Y. v. Sw. Gloves & Safety Equip., Inc., 64 B.R. 963, 965 (D. Del. 1986). In making the
                                                                 20   determination to grant or deny a request to extend the exclusive periods, courts have considered,
                                                                 21   inter alia, the following factors: (a) the size and complexity of the debtor’s case; (b) the necessity of
                                                                 22   sufficient time to negotiate and prepare adequate information; (c) the existence of good faith
                                                                 23   progress toward reorganization; (d) whether the debtor is paying its postpetition debts as they
                                                                 24   become due; (e) whether the debtor has made progress negotiating with creditors; (f) the length of
                                                                 25   time a case has been pending; (g) whether the debtor is seeking an extension to pressure creditors;
                                                                 26   and (h) whether or not unresolved contingencies exist. See e.g., In re Express One Int’l, 194 B.R. 98
                                                                 27

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                        7
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58              Desc
                                                                                                    Main Document    Page 8 of 22


                                                                  1   (Bankr. E.D. Tex. 1996); In re Cent. Jersey Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J.

                                                                  2   2002) (granting extension based upon progress in negotiations).

                                                                  3           The Debtors submit that “cause” exists in these cases, and that the requested extension of the

                                                                  4   Exclusive Solicitation Period is both appropriate and necessary under the circumstances.

                                                                  5           On September 30, 2019, the Debtors filed their Amended Plan and Amended Disclosure

                                                                  6   Statement. A hearing on the approval of the Amended Disclosure Statement is scheduled for

                                                                  7   October 23, 2019.

                                                                  8           The Debtors believe that Amended Plan is feasible and confirmable. However, since the

                                                                  9   hearing on the approval of the Disclosure Statement will not be heard until October 23, 2019, there

                                                                 10   is not sufficient time to solicit the Amended Plan by the current Exclusive Solicitation Deadline of

                                                                 11   October 7, 2019. Based on the Debtors’ projected confirmation timeline, the Debtors anticipate that
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the hearing on confirmation of the Amended Plan will be scheduled on or about December 10, 2019
                                        COSTA MESA, CALIFORNIA




                                                                 13   and that the effective date of the Amended Plan would therefore be on or about December 26, 2019.
                                          ATTORNEYS AT LAW




                                                                 14   Based thereon, the Debtors seek an extension of approximately sixty-four (64) days, to and including

                                                                 15   December 10, 2019, the proposed hearing date on confirmation of the Debtors’ Amended Plan or, if

                                                                 16   such other date is scheduled by the Court for confirmation of the Amended Plan, until such date.

                                                                 17   The requested extension will to allow the Debtors to seek approval of the Amended Disclosure

                                                                 18   Statement at the scheduled continued hearing on October 23, 2019, and the scheduling of dates and

                                                                 19   deadlines relating to confirmation of the Plan and solicitation of votes with respect thereto.

                                                                 20           In addition, termination of the Exclusive Solicitation Period at this juncture could adversely

                                                                 21   impact these cases. If the Court were to deny the Debtors’ request for an extension of the Exclusive

                                                                 22   Solicitation Period, any party in interest would be free to propose a chapter 11 plan(s) for the

                                                                 23   Debtors at the same time as the Debtors are actively moving forward with confirmation of the

                                                                 24   Amended Plan and Disclosure Statement, a process which has the support of the major

                                                                 25   constituencies and the U.S Trustee. A denial of this Motion could foster a disorderly environment,

                                                                 26   confuse creditors and other parties in interest, and cause substantial harm to the Debtors’ efforts to

                                                                 27   preserve and maximize the value of their estates. The requested extension of the Exclusive

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                       8
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                 Desc
                                                                                                    Main Document    Page 9 of 22


                                                                  1   Solicitation Period is thus necessary to provide the Debtors with an unimpeded opportunity to obtain

                                                                  2   approval of the Amended Disclosure Statement and confirm the Amended Plan.

                                                                  3           Moreover, the Debtors are not seeking an extension of the Exclusive Solicitation Period to

                                                                  4   pressure creditors or other parties in interest. The requested extension is reasonably limited insofar

                                                                  5   as it provides a window in which votes can be solicited and the Amended Plan could be confirmed

                                                                  6   by the Court in light of the currently scheduled October 23, 2019 hearing on approval of Disclosure

                                                                  7   Statement.

                                                                  8           Taking into account these considerations, there is ample cause to support the requested

                                                                  9   extension of the Exclusive Solicitation Period for a period of approximately sixty-four (64) days, to

                                                                 10   and including December 10, 2019, the proposed hearing date on confirmation of the Debtors’

                                                                 11   Amended Plan or, if such other date is scheduled by the Court for confirmation of the Amended
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Plan, until such date.
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                       III.
                                          ATTORNEYS AT LAW




                                                                 14                                                   NOTICE

                                                                 15
                                                                              Notice of this Motion has been given to (i) the Office of the United States Trustee, (ii) the
                                                                 16
                                                                      Committee; (iii) Opus Bank; (iv) Pillsbury; (v) U.S Foods; (vi) the twenty (20) largest unsecured
                                                                 17
                                                                      creditors in each of the SoCal Debtors’ cases; (vii) the Debtors’ secured creditors, and counsel for
                                                                 18
                                                                      the secured creditors, if any, in each of the Debtors’ cases; (viii) the parties that file with the Court
                                                                 19
                                                                      and serve upon the Debtors request for notice of all matters in accordance with Bankruptcy Rule
                                                                 20
                                                                      2002(i) in the Debtors’ cases; (ix) the United States of America; and (x) the State of California. In
                                                                 21
                                                                      light of the nature of the relief requested herein, the Debtors submit that no other or further notice is
                                                                 22
                                                                      necessary.
                                                                 23
                                                                                                                                 IV.
                                                                 24
                                                                                                                      CONCLUSION
                                                                 25
                                                                              Based on the foregoing, the Debtors respectfully submit that cause exists to further extend
                                                                 26
                                                                      the Exclusive Solicitation Period pursuant to section 1121(d) of the Bankruptcy Code. The Debtors
                                                                 27
                                                                      request an extension of the Exclusive Solicitation Period for a period of approximately sixty-four
                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                        9
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58              Desc
                                                                                                    Main Document    Page 10 of 22


                                                                  1   (64) days, to and including December 10, 2019, the proposed hearing date on confirmation of the

                                                                  2   Debtors’ Amended Plan or, if such other date is scheduled by the Court for confirmation of the

                                                                  3   Amended Plan, until such date, without prejudice to the Debtors’ right to seek further extension of

                                                                  4   that period as may be appropriate under the circumstances.

                                                                  5
                                                                      Dated:     October 3, 2018                   PACHULSKI STANG ZIEHL & JONES LLP
                                                                  6

                                                                  7

                                                                  8                                                By:     /s/ William N. Lobel
                                                                                                                           William N. Lobel
                                                                  9                                                        Attorneys for Ruby’s Diner, Inc., et al.,
                                                                                                                           Debtors and Debtors-in-Possession
                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                      10
                                                                  Case 8:18-bk-13311-CB               Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                            Desc
                                                                                                       Main Document    Page 11 of 22


                                                                  1                                DECLARATION OF DOUGLAS S. CAVANAUGH
                                                                  2
                                                                                 1.       I am a founder and the Chief Executive Officer (“CEO”) of Ruby’s Diners, Inc., a
                                                                  3
                                                                      California corporation (“RDI”), the lead debtor in the above-captioned jointly administered chapter
                                                                  4
                                                                      11 cases of the above-captioned debtors and debtors-in-possession (Ruby’s SoCal Diners, LLC, a
                                                                  5
                                                                      Delaware limited liability company (“SoCal Diners”); Ruby’s Quality Diners, LLC, a Delaware
                                                                  6
                                                                      limited liability company (“Quality”); Ruby’s Huntington Beach, Ltd., a California limited
                                                                  7
                                                                      partnership (“Ruby’s Huntington Beach”); Ruby’s Laguna Hills, Ltd., a California limited
                                                                  8
                                                                      partnership (“Ruby’s Laguna Hills”); Ruby’s Oceanside, Ltd., a California limited partnership
                                                                  9
                                                                      (“Ruby’s Oceanside”); and Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s
                                                                 10
                                                                      Palm Springs”) (collectively, without RDI, the “SoCal Debtors” and, with RDI , the “Debtors”)). I
                                                                 11
                                                                      have served in the capacity of CEO of RDI since its incorporation in 1985. I am also a 60%
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      shareholder of RDI. Ralph Kosmides owns the other 40% of RDI. Mr. Kosmides and I also own, in
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      the same percentages, Ruby’s Franchise Systems, Inc., a California corporation (“RFS”), an entity
                                                                 14
                                                                      affiliated with the Debtors through common ownership and control which is a debtor in a separate
                                                                 15
                                                                      chapter 11 proceeding pending in front of this Court. Together, Mr. Kosmides and I are referred to
                                                                 16
                                                                      herein as the “Founders”).
                                                                 17
                                                                                 2.       I submit this declaration (the “Declaration”) in support of the Debtors’ Motion for an
                                                                 18
                                                                      Order, Pursuant to Bankruptcy Code Section 1121(d), Further Extending the Exclusive Period for
                                                                 19
                                                                      the Solicitation of Acceptances of Chapter 11 Plan (the “Motion”).3
                                                                 20
                                                                                 3.       On August 29, 2018, the SoCal Debtors filed voluntary petitions for relief under
                                                                 21
                                                                      chapter 11 of the Bankruptcy Code. On September 5, 2018, RDI filed a related chapter 11 case. On
                                                                 22
                                                                      September 5, 2018, the Court entered an order jointly administering the Debtors’ cases, with RDI
                                                                 23
                                                                      designated as the lead debtor. On September 6, 2018, RFS, an entity affiliated with the Debtors
                                                                 24
                                                                      through common ownership and control, commenced a separate chapter 11 proceeding. The RFS
                                                                 25
                                                                      chapter 11 case is not jointly administered with the Debtors’ cases.
                                                                 26
                                                                                 4.       No party has requested the appointment of a trustee or examiner in the Debtors’
                                                                 27

                                                                 28   3
                                                                          Capitalized terms not defined herein have the meanings ascribed to them in the Motion, as applicable.


                                                                      DOCS_LA:324582.2 76135/003                                 11
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58             Desc
                                                                                                    Main Document    Page 12 of 22


                                                                  1   cases. On September 19, 2018, the Office of the United States Trustee appointed an Official

                                                                  2   Committee of Unsecured Creditors in the RDI case (the “Committee”).

                                                                  3           6.       By Order entered August 1, 2019, the Court pursuant to section 1121(d) of the

                                                                  4   Bankruptcy Code, extended the Exclusive Solicitation Period until October 7, 2019, without

                                                                  5   prejudice to the Debtors’ rights to seek additional extensions thereof. By way of this Motion, the

                                                                  6   Debtors are seeking an extension of the Exclusive Solicitation Period for a period of approximately

                                                                  7   sixty-four (64) days, to and including December 10, 2019, the proposed hearing date on

                                                                  8   confirmation of the Debtors’ Amended Plan or, if such other date is scheduled by the Court for

                                                                  9   confirmation of the Amended Plan, until such date, without prejudice to the Debtors’ right to seek

                                                                 10   further extension of that period as may be appropriate under the circumstances.

                                                                 11           7.       On September 30, 2019 the Debtors filed their First Amended Joint Chapter 11 Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   of Reorganization (the “Amended Plan”) and their First Amended Joint Disclosure Statement
                                        COSTA MESA, CALIFORNIA




                                                                 13   Describing First Amended Joint Chapter 11 Plan of Reorganization (the “Amended Disclosure
                                          ATTORNEYS AT LAW




                                                                 14   Statement”).

                                                                 15           8.       A hearing on approval of the Disclosure Statement has been scheduled for October

                                                                 16   23, 2019.

                                                                 17           9.       The Debtors believe that Amended Plan is feasible and confirmable. However, since

                                                                 18   the hearing on the approval of the Disclosure Statement will not be heard until October 23, 2019,

                                                                 19   there is not sufficient time to solicit the Amended Plan by the current Exclusive Solicitation

                                                                 20   Deadline of October 7, 2019. Based on the Debtors’ projected confirmation timeline, the Debtors

                                                                 21   anticipate that the hearing on confirmation of the Amended Plan will be scheduled on or about

                                                                 22   December 10, 2019 and that the effective date of the Amended Plan would therefore be on or about

                                                                 23   December 26, 2019. Based thereon, the Debtors seek an extension of approximately sixty-four (64)

                                                                 24   days, to and including December 10, 2019, the proposed hearing date on confirmation of the

                                                                 25   Debtors’ Amended Plan or, if such other date is scheduled by the Court for confirmation of the

                                                                 26   Amended Plan, until such date. The requested extension will to allow the Debtors to seek approval

                                                                 27   of the Amended Disclosure Statement at the scheduled continued hearing on October 23, 2019, and

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                       12
                                                                  Case 8:18-bk-13311-CB            Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                    Desc
                                                                                                    Main Document    Page 13 of 22


                                                                  1   the scheduling of dates and deadlines relating to confirmation of the Plan and solicitation of votes

                                                                  2   with respect thereto.

                                                                  3           10.      I believe that termination of the Exclusive Solicitation Period at this juncture could

                                                                  4   adversely impact these cases. If the Court were to deny the Debtors’ request for an extension of the

                                                                  5   Exclusive Solicitation Period, any party in interest would be free to propose a chapter 11 plan(s) for

                                                                  6   the Debtors at the same time as the Debtors are actively moving forward with confirmation of the

                                                                  7   Amended Plan and Disclosure Statement, a process which has the support of the major

                                                                  8   constituencies and the U.S Trustee. A denial of this Motion could foster a disorderly environment,

                                                                  9   confuse creditors and other parties in interest, and cause substantial harm to the Debtors’ efforts to

                                                                 10   preserve and maximize the value of their estates. The requested extension of the Exclusive

                                                                 11   Solicitation Period is thus necessary to provide the Debtors with an unimpeded opportunity to obtain
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   approval of the Amended Disclosure Statement and confirm the Amended Plan.
                                        COSTA MESA, CALIFORNIA




                                                                 13           11.      The Debtors are not seeking an extension of the Exclusive Solicitation Period to
                                          ATTORNEYS AT LAW




                                                                 14   pressure creditors or other parties in interest. The requested extension is reasonably limited insofar

                                                                 15   as it provides a window in which votes can be solicited and the Amended Plan could be confirmed

                                                                 16   by the Court in light of the currently scheduled October 23, 2019 hearing on approval of Disclosure

                                                                 17   Statement.

                                                                 18           12.      Taking into account these considerations, I believe there is there is ample cause to

                                                                 19   support the requested extension of the Exclusive Solicitation Period for a period of approximately

                                                                 20   sixty-four (64) days, to and including December 10, 2019, the proposed hearing date on

                                                                 21   confirmation of the Debtors’ Amended Plan or, if such other date is scheduled by the Court for

                                                                 22   confirmation of the Amended Plan, until such date.

                                                                 23           13.      No previous motion for the relief sought herein has been made to this or any other

                                                                 24   Court except as requested in the Debtors’ first and second motions to extend the exclusive periods.

                                                                 25           14.      I believe that the extension of the Exclusive Solicitation Period sought by the Motion

                                                                 26   is in the best interests of the Debtors’ estates, stakeholders, and other parties in interest.

                                                                 27

                                                                 28


                                                                      DOCS_LA:324582.2 76135/003                         13
Case 8:18-bk-13311-CB   Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58   Desc
                         Main Document    Page 14 of 22
        Case 8:18-bk-13311-CB                   Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                                      Desc
                                                 Main Document    Page 15 of 22



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: DEBTORS’ NOTICE OF MOTION AND
MOTION FOR AN ORDER, PURSUANT TO BANKRUPTCY CODE SECTION 1121(d), FURTHER
EXTENDING THE EXCLUSIVE PERIOD FOR THE SOLICITATION OF ACCEPTANCES
OF CHAPTER 11 PLAN; MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF
DOUGLAS S. CAVANAUGH IN SUPPORT THEREOF thereof will be served or was served (a) on the judge in
chamber in the form and manner required by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/3/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On 10/3/2019 I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 10/3/2019, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 10/3/2019                   Nancy Lockwood                                                   /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
        Case 8:18-bk-13311-CB                   Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58                                      Desc
                                                 Main Document    Page 16 of 22


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       George B Blackmar gblackmar@bpslaw.net
       Dustin P Branch branchd@ballardspahr.com, carolod@ballardspahr.com;hubenb@ballardspahr.com
       Aaron Davis aaron.davis@bryancave.com, kat.flaherty@bryancave.com
       Alan J Friedman afriedman@shbllp.com, lgauthier@shbllp.com
       Eric J Fromme efromme@tocounsel.com, lchapman@tocounsel.com;sschuster@tocounsel.com
       Alastair M Gesmundo agesmundo@wcghlaw.com, jmartinez@wcghlaw.com
       Richard H Golubow rgolubow@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Steven T Gubner sgubner@bg.law, ecf@bg.law
       Michael J Hauser michael.hauser@usdoj.gov
       Garrick A Hollander ghollander@wcghlaw.com,
        pj@wcghlaw.com;jmartinez@wcghlaw.com;Meir@virtualparalegalservices.com
       Lillian Jordan ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
       David S Kupetz dkupetz@sulmeyerlaw.com,
        dperez@sulmeyerlaw.com;dperez@ecf.courtdrive.com;dkupetz@ecf.courtdrive.com
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       Jessica G McKinlay mckinlay.jessica@dorsey.com
       Malcolm D Minnick dminnick@pillsburylaw.com, m.minnick@comcast.net
       Ernie Zachary Park ernie.park@bewleylaw.com
       Valerie Smith claims@recoverycorp.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       Matthew S Walker matthew.walker@pillsburylaw.com,
        renee.evans@pillsburylaw.com,docket@pillsburylaw.com
       Corey R Weber ecf@bg.law, cweber@bg.law
       Sharon Z. Weiss sharon.weiss@bclplaw.com, raul.morales@bclplaw.com
       Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Overnight Mail
The Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtesy Bin
Santa Ana, CA 92701-4593

SEE ATTACHED SERVICE LIST




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:316841.1 76135/001
     Case 8:18-bk-13311-CB    Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58    Desc
                               Main Document    Page 17 of 22

                                20 Largest Unsecured –
                                     SoCal Diners


MGP FUND X LAGUNA HILLS LLC     MISSION VALLEY SHOPPINGTOWN LLC    STAR‐WEST PARKWAY MALL, LP
 MANAGER MEMBER AGENT               MANAGER MEMBER AGENT              DANIAL TOSCANO, ESQ.
  425 CALIFORNIA STREET              2049 CENTURY PARK EAST               PO BOX 844767
       10TH FLOOR                          41ST FLOOR                      10TH FLOOR
 SAN FRANCISCO, CA 94101              LOS ANGELES, CA 90067          SAN FRANCISCO, CA 94104
          Case 8:18-bk-13311-CB        Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58             Desc
                                        Main Document    Page 18 of 22

                                         20 Largest Unsecured –
                                            Huntington Beach


   CITY OF HUNTINGTON BEACH                   US FOODS ‐ LA MIRADA                  CROUDACE & DIETRICH LLP
ATTN.: DEPUTY DIRECTOR, OFFICE OF               BRIAN SONDHEIM                      ATTN: VIRGINIA CROUDACE
           PO BOX 190                     540 NORTHEAST LANDON ROAD             2151 MICHAELSON DRIVE, SUITE 162
  HUNTINGTON BEACH, CA 92648                   BELFAIR, WA 98528                       IRVINE, CA 92612

       FAMILY TREE PRODUCE              MICHAEL ROBERT WILSON, DBA WILSON              INTERIOR RESOURCES INC
                                                    CONSTRUCTION                 OFFICER, DIRECTOR, MANAGER, AGENT
          FIDEL GUZMAN
                                                   MICHAEL WILSON                      489‐20 JOHNSON AVENUE
       5510 E LA PALMA AVE.                        14302 YORBA ST.                        BOHEMIA, NY 11716
        ANAHEIM, CA 92807              TUSTIN, CA 92780                       REMOVED PER REQUEST 2/12/19

          PURITAN BAKERY                  SOUTHERN CALIFORNIA EDISON          ECOTECH REFRIGERATION & HVAC INC
            JIM STONE                  OFFICER, DIRECTOR, MANAGER, AGENT      OFFICER, DIRECTOR, MANAGER, AGENT
         1624 E CARSON ST                           PO BOX 300                   1630 SUNKIST STREETR, SUITE R
CARSON, CA 90745                       ROSEMEAD, CA 91771                     ANAHEIM, CA 92806

  CALIFORNIA RESTAURANT MUTUAL           FIRST INSURANCE FUNDING CORP             MINUTEMAN INDUSTRIES INC
 DAVID JOHNSON/TRAVIS HARPER COO       OFFICER, DIRECTOR, MANAGER, AGENT         LINDY OFFICER DIR MGR AGENT
           PO BOX 45783                            PO BOX 7000                           PO BOX 4983
SAN FRANCISCO, CA 94145‐0783           CAROL STREAM, IL 60197‐7000            GARDEN GROVE CA 92842

        G & G BOOKKEEPING INC                 HARBOR DISTRIBUTING LLC                MAINTENANCE BUILDING SVC
GLYNIS RAMIREZ OFFICER DIR MGR AGENT    DBA GATE CITY BEVERAGE DISTRIBUTION   VICTOR SANTANAOFFICER DIR MGR AGENT
        19602 COUNTRY LAKE DR            OFFICER, DIRECTOR, MANAGER, AGENT              1665 E 4TH ST, STE 104B
MAGNOLIA TX 77355                                   PO BOX 842685                        SANTA ANA CA 92701
                                       LOS ANGELES CA 90084                   Invalid address 1.10.19 no FWD Address

          GARDA CL WEST INC                     3 WIRE GROUP INC                        UNION BANK NA
 SUSAN LOETELL OFFICER DIR MGR AGENT
                                        OFFICER DIRECTOR MANAGER AGENT         OFFICER DIRECTOR MANAGER AGENT
            LOCKBOX 233209
         3209 MOMENTUM PL
                                                NW 79PO BOX 1450                         PO BOX 650349
CHICAGO IL 60689                       MINNEAPOLIS MN 55485‐7964                        DALLAS TX 75265

         KLM MANAGEMENT CO                      REEF SYSTEMS INC
        DBA AMCOM FOOD SVC
                                       OFFICER DIRECTOR MANAGNER AGENT
  OFFICER, DIRECTOR, MANAGER, AGENT
          14120 E VALLEY BLVD
                                             2931 GRACE LANE, UNIT G
LA PUENTE CA 91746                     COSTA MESA CA 92626
         Case 8:18-bk-13311-CB      Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58          Desc
                                     Main Document    Page 19 of 22

                                      20 Largest Unsecured –
                                            Oceanside


       US FOODS ‐ LA MIRADA             SOUTH CITY MECHANICAL INC         MICHAEL ROBERT WILSON, DBA WILSON
         BRIAN SONDHEIM              OFFICER DIRECTOR MANAGER AGENT                 CONSTRUCTION
   540 NORTHEAST LANDON ROAD                    8822 TROY ST                       MICHAEL WILSON
                                                                                   14302 YORBA ST.
        BELFAIR, WA 98528                 SPRING VALLEY CA 91977
                                                                                   TUSTIN, CA 92780

      FAMILY TREE PRODUCE                      RESCUE ROOTER                        PURITAN BAKERY
         FIDEL GUZMAN                  T NELSON OFFICER DIR MGR AGENT                 JIM STONE
                                               9895 OLSON DR
      5510 E LA PALMA AVE.                                                         1624 E CARSON ST
                                                    STE A
       ANAHEIM, CA 92807                     SAN DIEGO CA 92121
                                                                                   CARSON, CA 90745

 ASAP DRAIN GUYS AND PLUMBING          CUSTOM BUSINESS SOLUTIONS INC       CALIFORNIA RESTAURANT MUTUAL
 OFFICER DIRECTOR MEMBER AGENT        ANTHONY GARTUNG OFFICER DIR MGR     DAVID JOHNSON/TRAVIS HARPER COO
                                                   AGENT
     999 RANCHEROS DR, STE B                                                        PO BOX 45783
                                                12 MORGAN
      SAN MARCOS CA 92069                    IRVINE CA B 92618
                                                                            SAN FRANCISCO, CA 94145‐0783

  FIRST INSURANCE FUNDING CORP            AIRE RITE AIR CONDITIONING              G & G BOOKKEEPING INC
OFFICER, DIRECTOR, MANAGER, AGENT   DAVE LANGSTON OFFICER DIR MGR AGENT   GLYNIS RAMIREZ OFFICER DIR MGR AGENT
                                             15122 BOLSA CHICA ST                 19602 COUNTRY LAKE DR
            PO BOX 7000
                                          HUNTINGTON BCH. CA 92649                  MAGNOLIA TX 77355
    CAROL STREAM, IL 60197‐7000

       OPTIMAL BIOFUELS INC           PRUDENTIAL OVERALL SUPPLY INC            EDISON FIRE PROTECTION
  DONOVAN SAFAEL OFFICER DIR MGR     OFFICER DIRECTOR MANAGER AGENT       OFFICER DIRECTOR MANAGER AGENT
              AGENT                                                             3621 EAGLE ROCK BLVD
                                             1661 ALTON PKWY
           PO BOX 10986
                                              IRVINE CA 92606                   LOS ANGELES CA 90065
      NEWPORT BCH. CA 92658

     JANI‐KING OF CALIFORNIA INC      MIGUEL CANTU SOLANO (Ntc of Move             GARDA CL WEST INC
  OFFICER DIRECTOR MANAGER AGENT                   1/31/19)               SUSAN LOETELL OFFICER DIR MGR AGENT
              FILE 749318                DBA MCPAINTING HANDYMAN                    LOCKBOX 233209
      LOS ANGELES CA 90074‐9318               2015 CATALINA AVE                   3209 MOMENTUM PL
       FED EX RETURNED 01.10.19              VISTA CA 92084‐4803                    CHICAGO IL 60689

            NUC02 LLC                       CITY OF OCEANSIDE
OFFICER DIRECTOR MANAGER AGENT        FINANCIAL SERVICES DEPARTMENT
          PO BOX 417902                      300 N COAST HWY
     BOSTON MA 02241‐7902                  OCEANSIDE, CA 92054
          Case 8:18-bk-13311-CB        Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58        Desc
                                        Main Document    Page 20 of 22

                                         20 Largest Unsecured –
                                              Palm Springs


         GRIT DEVELOPMENT                     US FOODS ‐ LA MIRADA                      LAKE AIR
  OFFICER DIRECTOR MANAGER AGENT                BRIAN SONDHEIM             OFFICER DIRECTOR MANAGER AGENT
   201 NORTH PALM CANYON DRIVE,
                                          540 NORTHEAST LANDON ROAD                583 OLEANDER RD
              SUITE 200
       PALM SPRINGS, CA 92262
                                               BELFAIR, WA 98528                PALM SPRINGS CA 92264

       FAMILY TREE PRODUCE                STACEY'S REFRIGERATION AND AIR   GENE PHELPS DBA US AIR CONDITIONING
          FIDEL GUZMAN                             CONDITIONING             OFFICER DIRECTOR MANAGER AGENT
                                         OFFICER DIRECTOR MANAGER AGENT           4517 BIRCHWOOD AVE
       5510 E LA PALMA AVE.
                                                    PO BOX 232                     SEAL BEACH CA 90740
        ANAHEIM, CA 92807
                                           DESERT HOT SPRINGS CA 92240

          PURITAN BAKERY                  SOUTHERN CALIFORNIA EDISON         CUSTOM BUSINESS SOLUTIONS INC
            JIM STONE                  OFFICER, DIRECTOR, MANAGER, AGENT    ANTHONY GARTUNG OFFICER DIR MGR
                                                                                         AGENT
         1624 E CARSON ST                           PO BOX 300
                                                                                      12 MORGAN
         CARSON, CA 90745                      ROSEMEAD, CA 91771                  IRVINE CA B 92618

 CALIFORNIA RESTAURANT MUTUAL            FIRST INSURANCE FUNDING CORP         DM DOBKIN INC DBA MR ROOTER
DAVID JOHNSON/TRAVIS HARPER COO        OFFICER, DIRECTOR, MANAGER, AGENT                 PLUMBER
                                                                             OFFICER DIRECTOR MANAGER AGENT
          PO BOX 45783                             PO BOX 7000
                                                                                        PO BOX 338
  SAN FRANCISCO, CA 94145‐0783             CAROL STREAM, IL 60197‐7000             PALM DESERT CA 92261

        G & G BOOKKEEPING INC                 SOUTHWEST PLUMBING            PRUDENTIAL OVERALL SUPPLY INC
GLYNIS RAMIREZ OFFICER DIR MGR AGENT    OFFICER DIRECTOR MANAGER AGENT     OFFICER DIRECTOR MANAGER AGENT
        19602 COUNTRY LAKE DR                   31410 RESERVE DR                   1661 ALTON PKWY
          MAGNOLIA TX 77355                 THOUSAND PALMS CA 92276                 IRVINE CA 92606

       BERKELEY INSURANCE CO                     MICROCOOL INC             COOLAIRTEK AIR CONDITIONING AND REFRI
  OFFICER DIRECTOR MANAGER AGENT        OFFICER DIRECTOR MANAGER AGENT       OFFICER DIRECTOR MANAGER AGENT
          475 STEAMBOAT RD                                                             1540 LELAND ST
                                          72216 NORTHSORE ST, #103‐104
                 FL 1                                                               BEAUMONT CA 92223
                                            THOUSAND PALMS CA 92276
        GREENWICH CT 06830

           CINTAS CORP                         SPECIALTY COOLING INC
OFFICER DIRECTOR MANAGER AGENT           OFFICER DIRECTOR MANAGER AGENT
          PO BOX 29059                        1661 MARTENS RIVER CIR
                                                      UNIT M
      PHOENIX AZ 85038‐9059
                                             FOUNTAIN VALLEY CA 92708
         Case 8:18-bk-13311-CB       Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58        Desc
                                      Main Document    Page 21 of 22

                                      US Trustee, USA, State of
                                       California, Special Ntc


     OFFICE OF THE US TRUSTEE          UNITED STATES DEPT. OF JUSTICE     FRANCHISE TAX BOARD CHIEF COUNSEL
         MICHAEL HAUSER                    BEN FRANKLIN STATION              C/O GENERAL COUNSEL SECTION
411 WEST FOURTH STREET, SUITE 7160              PO BOX 683                      PO BOX 1720, MS: A‐260
       SANTA ANA CA 92701                  WASHINGTON DC 20044              RANCHO CORDOVA, CA 95741‐1720


FRANCHISE TAX BOARD BANKRUPTCY        EMPLOYMENT DEVELOPMENT DEPT.        UNITED STATES ATTORNEY'S OFFICE
       SECTION MS: A‐340                BANKRUPTCY GROUP MIC 92 E            300 NORTH LOS ANGELES ST
          PO BOX 2952                        PO BOX 826880                 FEDERAL BUILDING, ROOM 7516
   SACRAMENTO, CA 95812‐2952            SACRAMENTO, CA 94280‐0001              LOS ANGELES CA 90012

      INTERNAL REVENUE SVC                 INTERNAL REVENUE SVC                 INTERNAL REVENUE SVC
CENTRALIZED INSOLVENCY OPERATION           INSOLVENCY STOP 5022                OFFICE OF CHIEF COUNSEL
           PO BOX 7346                  300 N LOS ANGELES ST, RM 406      10TH ST AND PENNSYLVANIA AVE NW
                                                                                 WASHINGTON DC 20530
   PHILADELPHIA, PA 19101‐7346             LOS ANGELES, CA 90012

       INTERNAL REVENUE SVC                 INTERNAL REVENUE SVC               INTERNAL REVENUE SVC
               AGENT                   GJ CARTER LOUIS OR OTHER AGENT               PO BOX 21126
          2970 MARKET ST                        PO BOX 145595
                                                                               PHILADELPHIA, PA 19114
         MAIL STOP 5‐Q30133                      STOP 8420G
    PHILADELPHIA, PA 19104‐5016            CINCINNATI, OH 45250‐5585

      INTERNAL REVENUE SVC                 INTERNAL REVENUE SVC            CALIFORNIA DEPT. OF TAX AND FEE
           PO BOX 21126                    BEN FRANKLIN STATION                   ADMINISTRATION
             DPN 781                            PO BOX 683                          450 N STREET
                                                                                   PO BOX 942879
      PHILADELPHIA, PA 19114               WASHINGTON DC 20044
                                                                             SACRAMENTO, CA 94279‐0055

          DAN MCALLISTER                   CROUDACE & DIETRICH LLP             U.S. SECURITIES & EXCHANGE
     TREASURER‐TAX COLLECTOR                                                           COMMISSION
                                           ATTN: VIRGINIA CROUDACE
    ATTENTION: BANKRUPTCY DESK                                                ATTN: BANKRUPTCY COUNSEL
                                       2151 MICHAELSON DRIVE, SUITE 162   444 SOUTH FLOWER STREET, SUITE 900
  1600 PACIFIC HIGHWAY, ROOM 162
        SAN DIEGO, CA 92101
                                              IRVINE, CA 92612                    LOS ANGELES, CA 90071
           Case 8:18-bk-13311-CB             Doc 440 Filed 10/03/19 Entered 10/03/19 10:34:58               Desc
                                              Main Document    Page 22 of 22

                                                   Secured Creditors



 JULIET CHURCHILL AS CALIFORNIA REGISTERED    KIMBERLY A. LAMBERTY AS PRESIDENT AND AS
                                                                                            CREDIT MANAGERS ASSOCIATION
AGENT FOR CREDIT MANAGEMENT ASSOCIATION         NEVADA REGISTERED AGENT FOR CREDIT
     DBA CREDIT MANAGERS ASSOCIATION            MANAGEMENT ASSOCIATION DBA CREDIT           KIMBERLY LAMBERTY, PRESIDENT
       111 N. MARYLAND AVE., SUITE 200                 MANAGERS ASSOCIATION              303 NORTH GLEN OAK BLVD., SUITE 200
              GLENDALE, CA 91206                   3110 W CHEYENNE AVE, SUITE 100                 BURBANK, CA 91502
    RTS ON 5/7/19 – NOT AT THIS ADDRESS                N. LAS VEGAS, NV 89032

         C AND C PARTNERSHIP
              RONAL CLEAR
                56 TESLA
            IRVINE, CA 92618
